      Case 1:05-cr-00191-DC Document 142 Filed 11/04/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA               :
                                                   ORDER
          - against -                  :
                                                   05 Cr. 00191-1(DC)
JULIO CESAR LOPEZ PENA,                :

                       Defendant.      :

- - - - - - - - - - - - - - - - - -x



CHIN, Circuit Judge:

          By letter dated August 19, 2020, defendant Julio Cesar

Lopez Pena moves for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i).     The Government opposes the motion.

          Where a defendant has "fully exhausted all

administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf," a court

may "reduce [his] term of imprisonment . . . after considering

the factors set forth in section 3553(a)" if "extraordinary and

compelling reasons warrant such a reduction" and "such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission."      18 U.S.C. § 3582(c)(1)(A).

          The Government does not dispute that Pena has

exhausted his administrative remedies.       D. Ct. Dkt. No. 137.     It

also does not dispute that, "at a minimum," Pena's Type-2

Diabetes "constitutes an 'extraordinary and compelling' reason"
      Case 1:05-cr-00191-DC Document 142 Filed 11/04/20 Page 2 of 3



for granting relief because it "places him at an increased risk

of contracting COVID-19."     D. Ct. Dkt. No. 137.     Nonetheless,

the Government argues that the factors set forth in section

3553(a) "weigh heavily against the defendant's early release."

D. Ct. Dkt. No. 137.

            The section 3553(a) factors include: (1) "the nature

and circumstances of the offense and the history and

characteristics of the defendant;" and (2) "the need for the

sentence imposed" to "reflect the seriousness of the offense,"

deter future criminal conduct, and "protect the public from

further crimes of the defendant."      18 U.S.C. § 3553(a)(1)-(2).

            In sentencing Pena in 2008, I stated that "a sentence

of life imprisonment would be wholly appropriate" for Pena's

offense -- conspiracy to import cocaine into the United States

in violation of 21 U.S.C. § 963 -- because of "the quantity of

drugs involved, . . . the use of violence," and "the use of

weapons."   D. Ct. Dkt. No. 70.    As to Pena's history and

characteristics, I concluded that "the government showed" he

"was a high-ranking member of the Norte Valle cartel," "[t]here

was evidence of his involvement in three murders in 1996," and

"[t]here was evidence . . . of [his] efforts to corrupt the

police in Colombia."     D. Ct. Dkt. No. 70.    Taking all of this

into account, I noted that I was inclined to "impose a sentence

of life imprisonment."    D. Ct. Dkt. No. 70.      Because of an
         Case 1:05-cr-00191-DC Document 142 Filed 11/04/20 Page 3 of 3



extradition treaty with Colombia, however, I sentenced Pena to

540 months of imprisonment and 5 years of supervised release.

D. Ct. Dkt. No. 71.

            Granting Pena's motion would mean reducing his

sentence by over 30 years.        In light of the seriousness of his

offense conduct, I find that such a sentence reduction would

undermine respect for the law and the need for a just sentence,

and the sentence I imposed would lose much of its deterrent

effect.    Further, I am not persuaded that Pena no longer

presents a threat to the public.

            Accordingly, Pena's motion is DENIED.

            SO ORDERED.

Dated:      New York, New York
            November 3, 2020


                                          _s/Denny Chin________________
                                          DENNY CHIN
                                          United States Circuit Judge
                                          Sitting By Designation
